DETAILED ACTION
		Response to Amendment
 The amendment filed on 05/07/2021 has been entered and considered by Examiner. Claims 17, 19-25, 27-30, 33-36 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/07/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Naoko Ohashi on 07/30/2021.
The application has been amended as follows:
Title: -- FACE IMAGE PROCESSING METHOD AND FACE IMAGE PROCESSING DEVICE THAT NARROW A SEARCH RANGE OF FACE IMAGES UTILIZING A REGISTRATION DATABASE --

Allowable Subject Matter
Claims 17, 19-25, 27-30, 33-36 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:
Zheng discloses (Figs. 1-15) a face image processing method using a registration database in which face images of persons who are permitted in advance to enter a predetermined closed space and identification information corresponding to the face images are registered (see par. [0002]: "The embodiments discussed herein relate to an authentication apparatus for use in a high-security entrance and exit control system, or the like. In particular, the embodiments relate to an authentication apparatus, an authentication method, and a computer-readable storage medium for performing an authentication process with check targets narrowed through authentication phases"; par. [0009]: "an authentication apparatus includes a registration unit that registers authentication information representing a check target"; par. [0029]: "An authentication system 2 performs a multi-phase authentication process using, biometric information in a plurality of areas requiring tight security, thereby controlling entrance and/or exit. The authentication system 2 narrows check targets under a certain condition"),
the identification information identifying the persons who are permitted in advance to enter the predetermined closed space and being different from the face images [0035, 0058, 0065],
the method comprising: acquiring identification information corresponding to at least one of a person entering and exiting the closed space (see e.g., par. [0030, 0071]: "the authentication process is performed with the check targets narrowed to the ones close to a predetermined door, for example, if the second authentication means is installed at the predetermined door. The check time is thus shortened, and the above objects are thus achieved"; Fig. 5 is a flowchart illustrating a  process of check targets); 
(see for instance par. [0048]: "The movements of the users having been authenticated and entered the room and the  operation of the check targets are described with reference to Figs. 4A and 4B. Figs. 4A and 4B illustrate the movements of the users within a first area in accordance with the first embodiment"); and 
determining a search range of the face images registered in the registration database based on a collation result of the identification information registered and the identification information to be acquired, the search range being search targets used in authentication processing of the face image of at least one of person entering and exiting an area provided inside the closed space (see par. [0049]: "The detection area 74 is used as a condition to narrow the check targets as the persons within the detection area 74 expected to be authenticated through the second phase of authentication. In other words, a person who is a potential authenticatee for the second phase of authentication is a person proceeding to or present within the detection area"; par. [0053]: "The second authentication apparatus 70 narrows the check targets to the users present within the detection area 74 and performs the authentication process (the second authentication)"; par. [0054]: "More specifically, the second authentication apparatus 70 narrows the users having entered the first room 64 after being authenticated by the first authentication apparatus 62 to the persons present within the detection area 74 as the potential check targets to be authenticated by the second authentication apparatus 70, and checks the potential check targets against the registration information"; par. [0071]: "The check targets are then narrowed to the persons present within the detection area 74 as eligible for the second authentication. The check time is thus shortened. Since the check targets are reduced, the possibility that a third person is erroneously accepted is lowered, The inputting of an ID number and the constant carrying of an ID tag for the purpose of increasing authentication accuracy or preventing authentication error are not necessary. The burden on the user is thus lightened");
Cavallini discloses wherein the closed space is a space where a person who fails in the authentication processing by the collation of the identification information, which is different from the face images, is prohibited to enter (Fig. 4, whether to permit or not permit a person to enter a restricted area, after verifying the person’s face from identity profiles for an authentication process, S3A-S3E the face is different from the identity profiles) [0071, 0046-48, 0051].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB. 20140105504 A1; 20120293635 A1; 20160371535; 20130016882 A1
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/PAKEE FANG/
Primary Examiner, Art Unit 2642